Per Curiam.
Rudolph Remali sustained injuries allegedly resulting from a fall caused by a defective board on a county-owned and -maintained stairway. Defendant’s motion for summary judgment (GCR 1963, 117.2) -was granted on the grounds that PA 1964, No 170 (Stat Ann 1968 Cum Supp §§ 3.996 [106], 3.996 [107]) provides the county with immunity in this regard, therefore, plaintiff had stated no claim on which relief could be granted.
A reading of the statute with its exceptions con-; vinces us that the matter cannot be summarily dismissed without first determining that none of the exceptions enumerated in the statute applies.
This cause is reversed and remanded for a finding as to the nature of the structure on which plaintiff was injured, thereby allowing for a decision as to the applicability of the statute and its exceptions.
No costs as a public question is involved.
T. G. Kavanagh, P. J., and McGregor and Philip 0. Elliott, JJ., concurred.